DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Notice to Applicant
The following is a Final Office action.  In response to Examiner’s Non-Final Rejection of 8/4/21, Applicant, on 11/4/21, amended claims. Claims 1-20 are pending in this application and have been rejected below.

Response to Amendment
Applicant’s amendments are acknowledged.
Amendments to the specification for typographical issues are entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

implementing the recommended reconfiguration by increasing production of the item for the geographic area.” This goes beyond any disclosure in the specification or drawings. Each of the examples in the disclosure relate to recommendations (See paragraphs 42, 50, 63). The claim limitation now presented is much broader than what is disclosed – it sounds as if Applicants are controlling production explicitly. Independent claim 8 recites a similar limitation. However, claim 8 is a computer program product executed by operation of one or more computer processors. Thus, claim 8 is explicitly a computer that is somehow increasing production of the item for the geographic area. The disclosure explains that there is a recommendation being given to a user. A user then chooses to act upon the information. Claim 8 is not supported by the originally filed disclosure because there is no support that Examiner can locate for a computer executing to increase production by itself as recited. Claim 15 is a system claim. Similar to claim 8, it requires a computer to be able to increase production on its own. This is not supported in the disclosure for the same reasons as claim 8.
Claims 2-7, 9-14, and 16-20 are rejected for the same reasons as claims 1, 8, and 15 from which they depend from.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without reciting significantly more.
Step One - First, pursuant to step 1 in MPEP 2106.03, the claim 1 is directed to a method which is a statutory category.
Step 2A, Prong One - MPEP 2106.04 - The claim 1 recites– 
A method, comprising: 
receiving usage data collected from…a location, wherein the usage data indicates consumption of an item; 
aggregating the usage data within a predefined cluster, wherein the predefined cluster corresponds to a geographic area, and wherein the usage data is anonymized prior to evaluation such that the usage data indicates the geographic area and does not identify the at least one sensor; 
predicting… future consumption of the item based at least in part on evaluating the usage data using one or more… models; and 
generating a recommended reconfiguration of one or more aspects of production for the item, based on the predicted future consumption;
implementing the recommended reconfiguration by increasing production of the item for the geographic area (No portion of the specification supports a computer controlling machinery to increase production. Rather, each example (e.g. par 42, 50 as published) is for a “recommended reconfiguration of one or more aspects of production for the item, based on the predicted future consumption”; par 63 as published – production plans).
As drafted, this is, under its broadest reasonable interpretation, within the Abstract idea grouping of “certain methods of organizing human activity” (commercial or legal interactions – marketing or sales activities or behaviors; business relations). The claims are a series of steps of to check usage (which can be purchases (spec par 25) or consumption (spec par 20)) at a location, aggregating the usage/purchases/demand for a geographic area, predicting future consumption using a model, and then generating a recommended reconfiguration (spec par 40 – this can be just a recommendation for production changes or distribution changes, or ship fewer units to another location/region). The added step of “anonymizing” data by “not” identifying the person/location corresponding to the sensor is also part of “certain methods of organizing human activity” (See MPEP 2106.04(a)(2)(II) (method of anonymous loan shopping as an example). Similarly, this is just choosing to “not” include certain information. Moreover, the specification disclose no further technical specifics of how the anonymizing is performed, other than “without specifying particular Sensor Devices 105 and/or users” (Applicant’s specification paragraph 20 as published). This further supports it as part of the abstract idea being “apply it” on a computer at step 2a, prong 2 and step 2b. Accordingly, claim 1 is directed to an abstract idea because it receives data, analyzes it to make a prediction on consumption, anonymizes data by “not” identifying a person/ or the specific sensor, anonymizes data by “not” identifying the sensor, and generates a recommendation based on the prediction. This fits within the 
Step 2A, Prong Two - MPEP 2106.04 - This judicial exception is not integrated into a practical application. In particular, the claim 1 recites additional elements that are:
receiving usage data collected from “at least one sensor in a receptacle located in a physical location,” wherein the usage data indicates consumption of an item “and wherein the receptacle is used for depositing items for disposal”; (field of use – MPEP 2106.05h);
“not” identify the at least one sensor (MPEP 2106.05f - “apply it” – merely uses a computer as a tool to perform an abstract idea);
predicting, “by operation of one or more processors,” future consumption of the item based at least in part on evaluating the usage data using one or more “cognitive models” (MPEP 2106.05f - “apply it” – merely uses a computer as a tool to perform an abstract idea – specification paragraph 50 states that in some embodiments, this includes using machine learning. Thus, without any specific recited, it is interpreted as a computer performing an analytical model)
These elements of “sensor” and “predicting using one or more cognitive models” amounts to no more than mere instructions to apply the exception using a generic computer component. See MPEP 2106.05(f). Examiner still suggests for claim 1 that an explicit computer be recited, at minimum. Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim also fails to recite any improvements to another technology or technical field, improvements to the functioning 
Step 2B in MPEP 2106.05 - The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “sensor in a receptacle used for depositing items for disposal”, “not identify the at least one sensor,” and “cognitive model” are “field of use” and “apply it” on a computer. (See MPEP 2106.05(f) – Mere Instructions to Apply an Exception – “Thus, for example, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible.” Alice Corp., 134 S. Ct. at 235). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
In addition, the following limitations are conventional computer functions:
receiving usage data collected from “at least one sensor in a physical location,” wherein the usage data indicates consumption of an item (MPEP 2106.05(d)(II) – Receiving or transmitting data over a network); 
The claim fails to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, 
Independent claim 8 is directed to an article of manufacture at step 1, which is a statutory category. Paragraph 55 of the specification sates “A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se.” Claim 8 recites similar limitations as claim 1 and is rejected for the same reasons at step 2a, prong one. Claim 8 recites additional elements of “computer-readable storage media collectively containing computer-readable program code that, when executed by operation of one or more computer processors” performs each of the steps. These elements are viewed as “apply it” on a computer (MPEP 2106.05f) at step 2a, prong 2 and step 2B. For the remaining limitations, similar to the analysis of claim 1, this is just “field of use” and “apply it” on a computer (MPEP 2106.05f) for the same reasons stated above, and the same reasons above with regards to claim 1 at step 2a, prong 2 and step 2B apply here. The claim 8 is not patent eligible. 
Independent claim 15 is directed to an apparatus at step 1, which is a statutory category. Claim 15 recites similar limitations as claim 1 and is rejected for the same reasons at step 2a, prong one. Claim 15 recites additional elements of “one or more computer processors; and one or more memories collectively containing one or more 
Claim 2 narrows the abstract idea by performing additional analysis and predicting future consumption based on correlated unstructured data (i.e. text – paragraph 21, 35 states it could be “upcoming events” or “user preferences”). Claims 2, 9, 16 also recite additional element of a source of data – “one or more social media platforms.” This additional element is viewed as “field of use” (MPEP 2106.05h) at step 2a, prong 2 and step 2b. At step 2b, it is also considered a conventional computer function (MPEP 2106.05(d)(II) – Receiving or transmitting data over a network). Claim 3 recites an additional element of storing the usage data in a “distributed ledger”. It is viewed as “field of use” at step 2a, prong 2 and step 2B. At step 2B, it is also viewed as a conventional computer function of MPEP 2106.05(d)(II) – electronic recordkeeping. To the extent there is a “distributed” aspect and communication of information, it would also be a conventional computer function of receiving or transmitting data over a network. Claims 4, 11, and 17 narrow the abstract idea by identifying enterprises and predicting consumption for one of the enterprises. Claims 5-6, 12-13, 18-19 narrow the abstract idea by performing additional calculations and analysis for the recommended 
Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
For more information on 101 rejections, see MPEP 2106. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1-2, 4, 8-11, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kamadolli (US 2017/0109687) in view of Devadas (US 2018/0012166) and Lyle (US 2013/0332238). 
Concerning claim 1, Kamadolli discloses:
A method (Kamadolli – see par 3, 14 – system and method for estimating consumption and demand), comprising: 
receiving usage data collected from at least one sensor in a receptacle located in a physical location, wherein the usage data indicates consumption of an item (Kamadolli ‘687 – see par 19 – for example, a smart refrigerator can transmit replenishment data related to products stored within the smart refrigerator to decision engine 160. Decision engine 160 can determine the geo-location of the smart refrigerator and identify consumer profiles in consumer profiles 170 that are within a proximity of the geo-location of the smart refrigerator. Decision engine 160 can then determine the consumption pattern of a product being monitored within the refrigerator (such as milk) for the geo-location where the refrigerator is located. In some examples, the consumption pattern can be real-time since it is based on data being constantly received from the internet enabled devices).

receiving usage data collected from at least one sensor “in a receptacle” located in a physical location, wherein the usage data indicates consumption of an item, “and wherein the receptacle is used for depositing items for disposal.”
Lyle discloses the limitation (Applicant’s specification gives example in paragraph 17-18 as published that sensor devices can include a trash receptacle 105b; and sensor devices can include RFID sensors; Lyle discloses the limitations – see par 22 – user disposes of packaging which are read at a fixed-point refuse collection point; see par 24 – refuse collection point can be a fixed refuse collection point, such as a dumpster; refuse collection point 340 includes RFID tag readers).
Kamadolli discloses:
aggregating the usage data within a predefined cluster, wherein the predefined cluster corresponds to a geographic area (Kamadolli – see par 19 – for example, a smart refrigerator can transmit replenishment data related to products stored within the smart refrigerator to decision engine 160. Decision engine 160 can determine the geo-location of the smart refrigerator and identify consumer profiles in consumer profiles 170 that are within a proximity of the geo-location of the smart refrigerator. Decision engine 160 can then determine the consumption pattern of a product being monitored within the refrigerator (such as milk) for the geo-location where the refrigerator is located. In some examples, the consumption pattern can be real-time since it is based on data being constantly received from the internet enabled devices; see par 30 - Once the consumer profile(s) have been received, decision engine 160 can determine product consumption pattern for products per geo-location at step (3). Decision engine 160 can create multiple geo-locations. Decision engine 160 can calculate the consumption pattern for the product in each geo-location. The consumption pattern can be an estimate on the rate of consumption for the product in that particular geo-location. For example, consumer profile data can be aggregated based on geo-location to identify the demand for products at particular geo-locations.)
Kamadolli in combination with Lyle discloses: 
and wherein the usage data is anonymized prior to evaluation such that the usage data indicates the geographic area and does not identify the at least one sensor (Lyle See par 22 - In one embodiment, the consumer location data and other data that may be used to uniquely identify a particular consumer are anonymized to protect the consumer's identity and privacy. For example, rather than transmitting a particular street address where the packaging was collected, the process may anonymize the location to be a particular neighborhood or other geographic area. The collected data is then aggregated with other consumers' data in order to generate area consumer consumption maps); 
predicting, by operation of one or more processors, future consumption of the item based at least in part on evaluating the usage data using one or more… models (Kamadolli – See par 20 - Once the consumption pattern for the product has been determined, decision engine 160 can determine the amount of a given product that needs to be replenished in one or more geo-locations. For example, an analysis of all refrigerators within a geo-location can predict that 1000 gallons of milk is going to be purchased in the next week by consumers within that geolocation. Decision engine 160 can also predict upcoming demand for the products).
Kamadolli discloses having a cloud-based server providing “analysis” and “insights” on consumer consumption patterns for optimization of inventory, and which manufacturer can produce more of the product locally for a particular geo-location (See par 15) and predicting upcoming demand for the products (See par 20). However, Kamadolli and Lyle do not explicitly disclose “cognitive” models (e.g. machine learning or artificial intelligence).
Devadas discloses the limitations:
predicting future consumption of the item based at least in part on evaluating the usage data using one or more “cognitive” models (Devadas – see par 44 - To identify business transaction patterns, the pattern search multi demand sensor 212 performs at least one of machine learning, for sentiment prediction and dynamic translation of the plurality of input data streams. See par 69 - The system 200 not only processes huge and multiple streams of data volumes but also uses self-learning techniques to ensure that the model that is most relevant and gives the highest forecast accuracy, is chosen. This in turn drives the demand and supply balancing algorithms that are extremely crucial for operating any business operations process with the maximum efficiency (highest output at most optimized cost)).

generating a recommended reconfiguration of one or more aspects of production for the item, based on the predicted future consumption (Kamadolli – see par 20 - Decision engine 160 can also predict upcoming demand for the products. Decision engine 160 can provide these insights to local retailers so that local retailers can optimize their inventory per brand or product. Decision engine 160 can also provide this insight to manufacturers. Manufacturers can take advantage of knowing the amount of products that are going to be replenished in a particular geolocation to optimize product production, transportation, storage, and/or distribution; See par 35 - Each entry in the table identifies both a product that is being produced by the manufacturer and a geo-location having demand for that product. Each entry can also include an insight associated with the product at that geo-location. The insights can include changing production or re-channeling storage and distribution. The insight can also provide a recommendation to raise product of the product in a facility nearby the geo-location)
implementing the recommended reconfiguration by increasing production of the item for the geographic area (No portion of the specification supports a computer controlling machinery to increase production. Rather, each example (e.g. par 42, 50 as published) is for a “recommended reconfiguration of one or more aspects of production for the item, based on the predicted future consumption”; par 63 as published – production plans)
Kamadolli discloses the limitations – see par 20 - Manufacturers can take advantage of knowing the amount of products that are going to be replenished in a particular geolocation to optimize product production, transportation, storage, and/or distribution. Product demand can also be analyzed to optimize product production, transportation, storage, and/or distribution; see par 35 – insights can include changing production; reduce production).
Kamadolli, Devadas, and Lyle are analogous art as they are directed to detecting demand/consumption (See Kamadolli par 18-19; Devadas par 32 – demand information in input streams; Lyle Abstract). 1) Kamadolli discloses having a cloud-based server providing “analysis” and “insights” on consumer consumption patterns for optimization of inventory, and which manufacturer can produce more of the product locally for a particular geo-location (See par 15) and predicting upcoming demand for the products (See par 20). Devadas improves upon Kamadolli and Lyle by explicitly disclosing using “machine learning” for predicting and forecasting. One of ordinary skill in the art would be motivated to further include explicitly using machine learning to efficiently improve upon the prediction of upcoming demand in Kamadolli. 2) Kamadolli discloses having a “receptacle” to extent that receptacle could be a refrigerator (See Kamadolli par 19). Lyle improves upon Kamadolli and Devadas having a waste/refuse collection point with an RFID tag reader (See par 24). One of ordinary skill in the art would be motivated to further include explicitly using waste/refuse collection point for sensing data to efficiently improve upon the refrigerator sensing data in Kamadooli. 3) Kamadolli discloses shifting stock products to different locations based on real-time demand of customers and aggregated from customers (See par 25, 30). Lyle improves upon Kamadolli and 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the prediction of demand for products based on consumption data in Kamadolli to further explicitly use “machine learning” in forecasting as disclosed in Devadas and further explicitly use a refuse receptacle with a sensor that anonymizes consumption data as disclosed in Lyle, since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable and there is a reasonable expectation of success.

Concerning independent claim 8, Kamadolli discloses:
A computer program product comprising one or more computer-readable storage media collectively containing computer-readable program code that, when executed by operation of one or more computer processors (Kamadolli – see par 8 - The one or more programs are stored in the memory and configured to be executed by the one or more processors. The one or more programs include instructions).
The remaining limitations are the same as claim 1. Claim 8 is rejected for the same reasons as claim 1.


Concerning independent claim 15, Kamadolli discloses:
A system comprising: one or more computer processors; and one or more memories collectively containing one or more programs which when executed by the one or more computer processors performs an operation (Kamadolli – see par 8 - The one or more programs are stored in the memory and configured to be executed by the one or more processors. The one or more programs include instructions).
The remaining limitations are the same as claim 1. Claim 15 is rejected for the same reasons as claim 1.
It would have been obvious to combine Kamadolli, Devadas, and Lyle for the same reasons as discussed with regards to claim 1.

	Concerning claim 2, Kamadolli discloses that states that estimates of a consumer’s consumption level can also be based on a consumer profile which “states” that the consumer prefers to have at least three days of milk in the refrigerator (See par 18) and having data in the profile “describing” the buying patterns of the consumer or the consumption patterns (See par 22). Kamadolli does not explicitly disclose the limitations.
	Devadas discloses:
The method of claim 1, the method further comprising: 
Devadas – See par 32 - The input data streams (e.g., 102, 104, 106) are received from various sources. The input data streams comprise demand information and supply information associated with a business entity for which the forecast is to be generated or determined. The input data streams may include unstructured data streams and structured data streams or a combination of these. For example, inputs received from human sources or social feeds may be unstructured data, while input data captured from machine sources may be structured data.); 
correlating the unstructured data with the usage data (Devadas – see par 33 - The processing unit 108 is capable of converting unstructured raw data into structured data. Human sentiments and behaviors towards various products may be extracted from the input data streams. Input data streams received from machine sources may include data in the form of documents including tables, graphs, etc that provides information about products, suppliers, pricing, time, geography, sale, etc.); and 
predicting future consumption of the item based at least in part on the correlated unstructured data (Devadas – see par 34 - The processing unit 108 uses the models (demand models 110, supply models 112, pricing models 114) to generate business transaction forecast output 116 including one or more of a demand forecast output, a supply forecast output and a pricing forecast output. The processing unit 108 may be a combination of one or more processors with various capabilities, such as processing and converting unstructured raw data into structured data; see par 41 – The data input processor 202 is configured to convert unstructured data related to the business transactions (e.g., demand information, supply information, information about products and services, customer information and pricing information) into structured information. The structured data may be processed in order to analyze/understand customer's behavior or sentiment towards a product. As an example, the data input processor 202 may be Google's open source sentiment analysis (of text, speech and visual) to determine customer sentiment, such as, likes, dislikes about products and offerings.).
It would have been obvious to combine Kamadolli and Devadas for the same reasons as discussed with regards to claim 1. In addition, Kamadolli discloses that states that estimates of a consumer’s consumption level can also be based on a consumer profile which “states” that the consumer prefers to have at least three days of milk in the refrigerator (See par 18) and having data in the profile “describing” the buying patterns of the consumer or the consumption patterns (See par 22). Devadas improves upon Kamadolli by explicitly disclosing that unstructured data from social data 314 is analyzed for determining usage, preferences, demand and to then estimate future consumption (See par 33-34, 41). One of ordinary skill in the art would be motivated to further include explicitly using unstructured, social data to efficiently improve upon the analysis of descriptions and statements (text) from profiles for the forecast in Kamadolli.
Claims 9 and 16 recite similar limitations as claim 2. Claims 9 and 16 are rejected for the same reasons.


The method of claim 1, wherein predicting the future consumption of the item comprises: 
identifying one or more enterprises located in the geographic area (Kamadolli – see par 25 - In another embodiment, bid engine 150 can identify local retailers according to the geo-location of internet enabled device 110. For example, a geo-fence around the location of internet enabled device 110 can be used to locate local retailers that are within the geo-fence. This can be useful for identifying retailers that are local to the internet enabled device 110. For instance if the internet enabled device is monitoring the amount of oil within a vehicle, it may be useful to identify retailers close by the vehicle where the consumer can purchase oil; see par 35 - For example, entry 621 provides an insight that high demand is detected for the product 2% milk at the Palo Alto geo-location. The insight can also provide a recommendation to raise product of the product in a facility nearby the geo-location); and 
predicting consumption of the item with respect to at least one of the one or more enterprises (Kamadolli – see par 15 - The cloud-based server can also provide useful analysis for local retailers and manufacturers. For local retailers, the cloud-based server can provide insights on consumer consumption patterns. This can lead to optimization of inventory for each brand or product. For manufacturers, the cloud-based server can provide insights that are based on real-time consumption patterns. This can be useful for determining which products are popular at a particular geo-location. see par 20 - Decision engine 160 can also predict upcoming demand for the products. Decision engine 160 can provide these insights to local retailers so that local retailers can optimize their inventory per brand or product).
Claims 11 and 17 recite similar limitations as claim 4. Claims 11 and 17 are rejected for the same reasons.

Concerning claim 10, Kamadolli discloses:
The computer program product of claim 8, wherein the at least one sensor includes one or more of (i) a weight sensor, (ii) an image sensor, or (iii) a radio sensor. (Kamadolli – See par 22 - For example, a smart refrigerator can include sensors (e.g., cameras or scales) to monitor the amount of milk (or other product stored in the refrigerator) that is remaining; See also Lyle par 24 – disclosing RFID (e.g. radio) sensor).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kamadolli (US 2017/0109687) in view of Devadas (US 2018/0012166) and Lyle (US 2013/0332238), as applied to claims 1-2, 4, 8-11, and 15-17 above, and further in view of Mattingly (US 2018/0144292).
Concerning claim 3, Kamadolli discloses having a consumer profile database that stores multiple consumer profiles, that each have metadata on a consumer’s consumption (See par 30). Devadas discloses having a table structure 310 with business transaction data (orders, shipments, returns) (See par 67). Devadas also 
Mattingly discloses:
The method of claim 1, the method further comprising storing the usage data in a distributed ledger (Mattingly see par 17 - In some embodiments, an inventory tracking device 110 comprises one or more of a smart appliance, a smart shelf, a smart receptacle, and an inventory tracking attachment coupled to a storage space at a location. In some embodiments, a smart appliance may comprise an appliance with sensors; See par 19 - In some embodiments, the memory 114 may further be configured to store a copy of a shared ledger stored on a plurality of inventory tracking devices 110 in the system. In some embodiments, the shared ledger may comprise distributed database and/or a blockchain for recording inventory levels, inventory changes, and/or purchase orders associated with a group of inventory tracking devices 110 associated with a consumer premises.)
Kamadolli, Devadas, Lyle, and Mattingly are analogous art as they are directed to detecting demand/consumption (See Kamadolli par 18-19; Devadas par 32 – demand information in input streams; Lyle Abstract; Mattingly – par 20 (detect consumption of cereal); par 49 (track user of consumable products). Kamadolli discloses having a consumer profile database that stores multiple consumer profiles, that each have metadata on a consumer’s consumption (See par 30). Devadas discloses having a table structure 310 with business transaction data (orders, shipments, returns) (See par 67). Devadas also discloses the system 1200 may be deployed in a distributed manner (See par 121). Mattingly improves upon Kamadolli and Devadas by explicitly storing that the .

Claims 5-7, 12-14, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kamadolli (US 2017/0109687) in view of Devadas (US 2018/0012166), and Lyle (US 2013/0332238), as applied to claims 1-2, 4, 8-11, and 15-17 above, and further in view of Lauring (US 2004/0148217).
Concerning claim 5, Kamadolli discloses:
The method of claim 1, wherein generating the recommended reconfiguration comprises: 
… production data from a producer of the item (Kamadolli – see par 35 - each entry in the table identifies both a product that is being produced by the manufacturer and a geo-location having demand for that product. Each entry can also include an insight associated with the product at that geo-location. The insights can include changing production or re-channeling storage and distribution. For example, entry 621 provides an insight that high demand is detected for the product 2% milk at the Palo Alto geo-location (See FIG. 6 – “high demand detected. Raise production in Santa Rosa Facility”). The insight can also provide a recommendation to raise product of the product in a facility nearby the geo-location).

“receiving” production data from a producer of the item (Lauring – see FIG. 1, par 40 – loss of manufacturing capacity, unavailability of ingredients, factors such as severe weather used in “adjustment module 20” to determine how much can be sold (25); See FIG. 1- can also receive historical shipments 28 (deliveries made to retailers/wholesalers)).
Kamadolli in combination with Devadas, Lyle, and Lauring discloses:
determining a future production of the item, based on the production data (Kamadolli – see par 29 - For local manufacturers, this insight can allow the manufacturer to adjust product production based on real-time demand of the consumers. For example, let's assume a manufacturer can produce whole, 1%, and 2% milk. Depending on the consumer's real-time demands and the current stock of the manufacturer, the manufacturer can determine what types of milk need to be produced to meet the demand. For global manufacturers, this insight can allow the manufacturer to re-channel storage and distribution); and
identifying…between the future production of the item and the predicted future consumption of the item (Kamadolli – see par 15 - For local retailers, the cloud-based server can provide insights on consumer consumption patterns. This can lead to optimization of inventory for each brand or product. For manufacturers, the cloud-based server can provide insights that are based on real-time consumption patterns. This can be useful for determining which products are popular at a particular geo-location. The manufacturer can produce more of the product locally or re-channel storage and distribution to focus on that particular geo-location.)
Kamadolli discloses insights based on consumption to recommend producing more locally (see par 15). It does not explicitly state that there was an “identifying misalignment” between the future production and the predicted future consumption.
Lauring discloses:
“identifying a misalignment” between the future production of the item and the predicted future consumption of the item (Lauring – see par 40, FIG. 1 - The adjustment module 20 then recalibrates the results obtained from the original product model or first data set 10 (consumer demand) to further refine the input based on additional drivers or other factors. The final output is the retail sales forecast 25 (disclosing predicted future consumption). See par 44 – shipment comparator generated an anticipated shipment forecast 35 (disclosing future production) based on retail sales forecast 25. See par 16, 47 – forecasting accuracy for shipment and inventory control; The future months forecast is made up of results from retail forecasts 25 and shipment forecasts 35. Occasionally, such as quarterly or annually an alignment factor (e.g. seasonal, promotion and advertising, etc.) is applied to the two different sets of information so that the two or more data sets are brought into better correlation by the correcting or adjustment element.)
Kamadolli, Devadas, Lyle, and Lauring are analogous art as they are directed to forecasting (See Kamadolli par 28; Devadas Abstract - forecasting; Lyle Abstract; Lauring). Kamadolli discloses having a table indicating a product being produced and 
Claims 12 and 18 recite similar limitations as claim 5. Claims 12 and 18 are rejected for the same reasons.

Concerning claim 6, Kamadolli discloses:
The method of claim 1, wherein generating the recommended reconfiguration comprises: 
… distribution data from a distributor of the item; (Kamadolli – See par 20 – optimize distribution based on knowing the amount of products that are going to be replenished in a particular geolocation; see par 35 - each entry in the table identifies both a product that is being produced by the manufacturer and a geo-location having demand for that product. Each entry can also include an insight associated with the product at that geo-location. The insights can include changing production or re-channeling storage and distribution. As another example, entry 622 provides an insight that low demand is detected for the product cottage cheese in the New York geo-location. The insight can also provide a recommendation to reduce production of the product. Other recommendations can include re-channeling distribution of the product to other geo-locations)
It is unclear if Kamadolli explicitly discloses “receiving” distribution data, or just refers to future distribution. Lauring discloses:
“receiving” distribution data from a distributor of the item (Lauring – see FIG. 1, par 40 – loss of manufacturing capacity, unavailability of ingredients, factors such as severe weather used in “adjustment module 20” to determine how much can be sold (25); See FIG. 1- can also receive historical shipments 28 (deliveries made to retailers/wholesalers); See par 36 - That is, a "ship to" location or retail location may order a certain amount of inventory for delivery to a particular location such as to a warehouse or distribution facility for a retail group).
Kamadolli in combination with Devadas and Lauring discloses:
determining a future volume of the item for the geographic area, based on the distribution data (Kamadolli – see par 29 - For local manufacturers, this insight can allow the manufacturer to adjust product production based on real-time demand of the consumers. See par 20 - Product demand can also be analyzed to optimize product production, transportation, storage, and/or distribution.); and 
identifying… between the future volume of the item and the predicted future consumption of the item (Kamadolli – see par 15 - For local retailers, the cloud-based server can provide insights on consumer consumption patterns. This can lead to optimization of inventory for each brand or product. For manufacturers, the cloud-based server can provide insights that are based on real-time consumption patterns. This can be useful for determining which products are popular at a particular geo-location. The manufacturer can produce more of the product locally or re-channel storage and distribution to focus on that particular geo-location.)
Kamadolli discloses insights based on consumption to recommend re-channel or distribution to focus on that particular geo-location (see par 15). It does not explicitly state that there was an “identifying misalignment” between the future volume and the predicted future consumption.
Lauring discloses:
identifying “a misalignment” between the future volume of the item and the predicted future consumption of the item (Lauring – see par 40, FIG. 1 - The adjustment module 20 then recalibrates the results obtained from the original product model or first data set 10 (consumer demand) to further refine the input based on additional drivers or other factors. The final output is the retail sales forecast 25 (disclosing predicted future consumption). See par 44 – shipment comparator generated an anticipated shipment forecast 35 (disclosing future volume) based on retail sales forecast 25. See par 16, 47 – forecasting accuracy for shipment and inventory control; The future months forecast is made up of results from retail forecasts 25 and shipment forecasts 35. Occasionally, such as quarterly or annually an alignment factor (e.g. seasonal, promotion and advertising, etc.) is applied to the two different sets of information so that the two or more data sets are brought into better correlation by the correcting or adjustment element).
It would have been obvious to combine Kamadolli, Devadas, Lyle, and Lauring for the same reasons as discussed with regards to claim 1.
Claims 13 and 19 recite similar limitations as claim 7. Claims 13 and 19 are rejected for the same reasons.

	Concerning claim 7, Kamadolli discloses determining consumption patterns on a per geo-location basis (See par 19). Devadas discloses that the forecast can be based on data showing higher sales in some months and lesser sales in other months (See par 71). While Kamadolli and Devadas discloses having consumption/demand that is changing, it does not explicitly disclose considering weather.
	Lauring discloses the limitations:
The method of claim 1, the method further comprising: 
receiving weather data for the geographic area (Lauring – par 34 - external factors can be examined to determine what sort of impact, if any, that such factors may have had on the forecasting information. Such external factors include, but are not limited to labor unrest, weather).
Kamadolli in combination with Devadas and Lauring discloses:
predicting future consumption of the item (Kamadolli – see par 20 – predict upcoming demand for products in a geo-location; See par 30 – predict demand for geo-locations) based at least in part on the weather data (Lauring – par 34 - external factors can be examined to determine what sort of impact, if any, that such factors may have had on the forecasting information. Such external factors include, but are not limited to labor unrest, weather; see par 40 – modification to data including factors such as severe weather can be used to refine the final forecast; see par 51 – data can be broken down by geography).
It would have been obvious to combine Kamadolli, Devadas, Lyle, and Lauring for the same reasons as discussed with regards to claim 1 and claim 5. In addition, Kamadolli discloses determining consumption patterns on a per geo-location basis (See par 19). Devadas discloses that the forecast can be based on data showing higher sales in some months and lesser sales in other months (See par 71). Lauring improves upon Kamadolli, Devadas, and Lyle by explicitly disclosing considering weather when calculating the forecast. One of ordinary skill in the art would be motivated to further include explicitly using weather to efficiently improve the accuracy of the forecasts in Kamadolli (See par 20, 31) and Devadas.
Claims 14 and 20 recite similar limitations as claim 7. Claims 14 and 20 are rejected for the same reasons.

Response to Arguments
Applicant's arguments filed 11/4/21 have been fully considered but they are not persuasive and/or are moot in view of the new rejections. 
With respect to 101, Applicant argues that the claims are not abstract because it is “implementing” reconfigurations based on those predictions. Remarks, page 12. In response, Examiner respectfully disagrees. As stated in the 112a rejection, there is no support that Examiner can locate for the computer itself “implementing” an increase in 
Applicant further argues with respect to step 2a, prong 2, that there is a “technological” improvement since the claims “implement the recommended reconfiguration.” Remarks, page 13. In response, Examiner respectfully disagrees. As stated in the 112a rejection, there is no support that Examiner can locate for the computer itself “implementing” an increase. Rather, it is just generating a recommendation that a person can choose to act upon. This is not a technological improvement. It is just giving a user a recommendation.
The 103 arguments are moot in light of the revised rejections, necessitated by the amendments.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jagtap et al, “Unlocking the Potential of the Internet of Things to Improve Resource Efficiency in Food Supply Chains,” January 2019, In International Conference on Information and Communication Technologies in Agriculture, Food & Environment, Springer, pages 287-301 – discloses using IoT for monitoring food waste management (See page 290); and that valuable information generated through IoT concepts will be used to produce reports for better planning of resources and improvement of supply chain activities (See page 294, 1st paragraph)

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
/IVAN R GOLDBERG/Primary Examiner, Art Unit 3619